                                                                                   Case 5:17-cv-07076-SVK Document 162 Filed 05/20/20 Page 1 of 4




                                                                            1 KENNADAY LEAVITT PC
                                                                              CURTIS S. LEAVITT (SBN 162032)
                                                                            2 cleavitt@kennadayleavitt.com
                                                                              621 Capitol Mall, Suite 2500
                                                                            3 Sacramento, California 95814
                                                                              Telephone:     (916) 732-3060
                                                                            4
                                                                              Attorneys for Defendants/Third-Party Plaintiffs
                                                                            5 MONTEREY PENINSULA HORTICULTURE,
                                                                              INC. dba ROCKET FARMS;
                                                                            6 MONTEREY PENINSULA HORTICULTURE,
                                                                              INC. / STEVEN ROBERTS ORIGINAL
                                                                            7 DESSERTS, LLC;
                                                                              EMPLOYEE BENEFIT PLAN
                                                                            8

                                                                            9                                 UNITED STATES DISTRICT COURT
                                                                           10                  NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                                                                           11 SALINAS VALLEY MEMORIAL                              Case No. 5:17-cv-07076-SVK
                                                                              HEALTHCARE SYSTEM,
                                                                           12                                                      JOINT CASE MANAGEMENT
                                                                                        Plaintiff,                                 STATEMENT
                                                                           13
                                                                                   v.
                                                                           14                                                      Date:    May 26, 2020
                                                                                                                                   Time:    10:00 a.m.
                                                                           15 MONTEREY PENINSULA                                   Crtrm:   6 – 4th Floor
                                                                              HORTICULTURE, INC. dba ROCKET                        Judge:   Hon. Susan van Keulen
                                                                           16 FARMS; MONTEREY PENINSULA
                                                                              HORTICULTURE, INC. / STEVEN
                                                                           17 ROBERTS ORIGINAL DESSERTS, LLC,                      Complaint Filed: December 13, 2017
                                                                              EMPLOYEE BENEFIT PLAN,                               3rd Party Complaint Filed: December 13, 2018
                                                                           18
                                                                                        Defendants.
                                                                           19
                                                                              AND RELATED THIRD-PARTY ACTION.
                                                                           20

                                                                           21            Pursuant to the Court’s Minute Entry [Dkt. No. 158] setting a Status Conference on May 26,

                                                                           22 2020, and requesting a Case Management Statement on or before May 20, 2020, Third-Party

                                                                           23 Plaintiff Monterey Peninsula Horticulture, Inc., dba Rocket Farms, Monterey Peninsula
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC

                                        S ACRAME NT O , CA 95814




                                                                           24 Horticulture, Inc. / Steven Roberts Original Desserts, LLC, Employee Benefit Plan (collectively,
                        L AW
                         AT




                                                                           25 “MPH”), and Third-Party Defendants Advanced Medical Pricing Solutions, Inc. / Claims Delegate
                        A TTORNEYS




                                                                           26 Services, LLC (“AMPS/CDS”), and Alliant Insurance Services, Inc. (“Alliant”) (collectively,
                                                                           27 “Third Party Defendants”) (all together, the “Parties”) respectfully submit this Joint Case

                                                                           28 Management Statement.
                                                                                00198675.1                                        1
                                                                                                               JOINT CASE MANAGEMENT STATEMENT
                                                                                    Case 5:17-cv-07076-SVK Document 162 Filed 05/20/20 Page 2 of 4




                                                                            1            This case was originally brought by Plaintiff, Salinas Valley Memorial Healthcare System

                                                                            2 (“SVMH”) which sued MPH challenging the legal and regulatory efficacy of MPH’s self-funded

                                                                            3 health plan. Thereafter, MPH filed a Third-Party Complaint against the consultants who designed

                                                                            4 and implemented the self-funded plan, AMPS/CDS and Employee Benefit Management Services,

                                                                            5 Inc., (“EBMS”) respectively, as well as MPH’s insurance broker/consultant, Alliant, which had

                                                                            6 brought AMPS/CDS and EBMS to MPH.

                                                                            7            All third-party defendants were served. AMPS/CDS and Alliant appeared by answer. After

                                                                            8 first declining to consent to having the matter adjudicated by a magistrate judge, EBMS then brought

                                                                            9 a motion to dismiss the Third-Party Complaint on the ground that MPH had not conducted a

                                                                           10 mediation before initiating litigation as required in a written contract between MPH and EBMS.

                                                                           11            Meanwhile, all other parties to the case agreed to participate in the neutral evaluation

                                                                           12 [“ENE”] process assigned to Mr. George Wailes, Esq., a trained and long-time member of this

                                                                           13 Court’s approved ENE panel of qualified neutrals.

                                                                           14            EBMS was invited to participate in the ENE process but declined in light of its motion to

                                                                           15 dismiss. In June 2019, the Honorable Lucy H. Koh granted EBMS’ motion to dismiss, but did so

                                                                           16 without prejudice. [Dkt. No. 71]. The remaining parties scheduled a settlement meeting with Mr.

                                                                           17 Wailes at his office in San Mateo for December 4, 2019. EBMS was again invited to voluntarily

                                                                           18 attend the settlement meeting, but again declined.
                                                                           19            Counsel for all remaining parties other than EBMS, and their respective principals and

                                                                           20 decision-makers conducted a full day of settlement negotiations with Mr. Wailes, a day that

                                                                           21 extended into the hours of darkness, culminating in 1) a written settlement between Plaintiff, SVMH

                                                                           22 and Defendant MPH, and 2) separate agreements in principle between MPH and AMPS/CDS and

                                                                           23 MPH and Alliant, respectively.
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC

                                        S ACRAME NT O , CA 95814




                                                                           24            The Third-Party settlement agreements were never consummated however, primarily
                        L AW
                         AT




                                                                           25 because the Third-Party Defendants insisted upon being held harmless by MPH; an obligation that
                        A TTORNEYS




                                                                           26 MPH was not willing to accept with its claims against EBMS still in the offing.
                                                                           27 ///

                                                                           28 ///
                                                                                00198675.1                                         2
                                                                                                               JOINT CASE MANAGEMENT STATEMENT
                                                                                    Case 5:17-cv-07076-SVK Document 162 Filed 05/20/20 Page 3 of 4




                                                                            1            This impasse was reported to this Honorable Court at the Further Case Management

                                                                            2 Scheduling Order held on February 11, 2020. (Dkt. No. 157.) The Court ordered MPH, CDS/AMPS

                                                                            3 and Alliant back to mediation to be completed by 5/15/2020. EBMS was privy to this discussion

                                                                            4 because to this day, EBMS remains on the Court’s service list in this present action and the electronic

                                                                            5 audio recording of the 30-minute proceeding was made part of the Court’s publicly-available record

                                                                            6 in this case. (Dkt. No. 157.)

                                                                            7            Thereafter, counsel for MPH reports that MPH conducted a contractual mediation with

                                                                            8 EBMS only, but was not able to resolve its claims against EBMS.

                                                                            9            Thereafter, on March 6, 2020, MPH filed a new lawsuit against EBMS encaptioned

                                                                           10 Monterey Peninsula Horticulture, Inc. v. Employee Benefit Management Services, Inc., Case. No.:

                                                                           11 5:20-cv—1660-NC (“MPH v. EBMS”). MPH’s new complaint against EBMS was filed on March

                                                                           12 6, 2020, accompanied by MPH’s Rule 3-15 Certificate of Interested Entities or Persons clearly

                                                                           13 identifying AMPS/CDS and Alliant, and describing their respective interests. (MPH v. EBMS Dkt.

                                                                           14 No. 2).

                                                                           15            That related matter is currently pending before the Honorable Nathanael M. Cousins.

                                                                           16 Counsel for MPH further reports that MPH and EBMS have met and conferred regarding initial

                                                                           17 disclosures, early settlement, ADR process selection and a discovery plan.

                                                                           18            The Rule 26(f) Report in the MPH v. EBMS case is due June 3, 2020. MPH’s counsel further
                                                                           19 reports that counsel for MPH and EBMS have had recent settlement discussions that were not

                                                                           20 successful in reaching an agreement between MPH and EBMS. MPH’s counsel reports that during

                                                                           21 those conversations, EBMS’ counsel stated an intent to file cross-claims on behalf of EBMS against

                                                                           22 AMPS/CDS and Alliant.

                                                                           23            On May 13, 2020, counsel for MPH, AMPS/CDS and Alliant, along with their respective
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC

                                        S ACRAME NT O , CA 95814




                                                                           24 client representatives participated in a Zoom mediation with Mr. Wailes in the present action. All
                        L AW
                         AT




                                                                           25 thoughtful options and alternatives were explored to resolve the hold-harmless issue, but to no avail.
                        A TTORNEYS




                                                                           26 Mr. Wailes concluded the mediation with a full understanding of the parties’ respective positions,
                                                                           27 but with no achievable settlement solution in the absence of EBMS.

                                                                           28 ///
                                                                                00198675.1                                        3
                                                                                                              JOINT CASE MANAGEMENT STATEMENT
                                                                                   Case 5:17-cv-07076-SVK Document 162 Filed 05/20/20 Page 4 of 4




                                                                            1            All parties in the present action believe that this case has a high likelihood of settling globally

                                                                            2 by mediation, provided EBMS is present and participates in good faith. Absent a stipulation from

                                                                            3 EBMS to participate in global settlement negotiations, the parties to the present action jointly request

                                                                            4 that the Court vacant the current trial dates in the present action, and in coordination with Judge

                                                                            5 Cousins, stay further case management orders in MPH v. EBMS, and jointly order all parties in both

                                                                            6 related actions to participate in mediation with their principals and decision-makers present within

                                                                            7 the next 45 to 60 days.

                                                                            8                                                    Respectfully submitted,

                                                                            9

                                                                           10 DATED: May 20, 2020                                           KENNADAY LEAVITT PC

                                                                           11

                                                                           12                                                    By:           /s/ Curtis S. Leavitt
                                                                                                                                                CURTIS S. LEAVITT
                                                                           13                                                       Attorneys for Defendants/Third-Party Plaintiffs
                                                                           14                                                      MONTEREY PENINSULA HORTICULTURE,
                                                                                                                                  INC. dba ROCKET FARMS; STEVEN ROBERTS
                                                                           15                                                        ORIGINAL DESSERTS, LLC; EMPLOYEE
                                                                                                                                                   BENEFIT PLAN
                                                                           16

                                                                           17

                                                                           18 DATED: February 6, 2020                                  MURCHINSON & CUMMING LLP

                                                                           19

                                                                           20                                                    By:         /s/ Heidi C. Quan
                                                                                                                                                 HEIDI C. QUAN
                                                                           21                                                          Attorneys for Third-Party Defendants
                                                                                                                                   ADVANCED MEDICAL PRICING SOLUTIONS
                                                                           22
                                                                                                                                      and CLAMS DELEGATE SERVICES
                                                                           23
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC

                                        S ACRAME NT O , CA 95814




                                                                           24
                        L AW
                         AT




                                                                           25 DATED: February 6, 2020                            By:           /s/ Anton C. Gerschler
                        A TTORNEYS




                                                                                                                                              ANTON C. GERSCHLER
                                                                           26                                                            Attorneys for Third-Party Defendant
                                                                                                                                       ALLIANT INSURANCE SERVICES, INC.
                                                                           27

                                                                           28
                                                                                00198675.1                                             4
                                                                                                                 JOINT CASE MANAGEMENT STATEMENT
